Citation Nr: 9911991	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-32 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of myocardial infarction resulting from VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to July 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran testified before the undersigned member of the 
Board at a hearing held in Washington, DC, in December 1998.


REMAND

The Board initially notes that the veteran filed a claim for 
entitlement to a total compensation rating based on 
unemployability in January 1998, but that the RO has not 
addressed this claim. 

Briefly, the veteran contends that VA physicians failed to 
properly evaluate and treat his complaints of chest 
discomfort and fatigue in 1996, and that had he been 
evaluated promptly by a cardiologist or other appropriate 
specialist, he would not have experienced a myocardial 
infarction in August 1996.  The record reflects that the 
veteran was admitted to a VA domiciliary from June 1996 to 
September 1996 for treatment of depression and complaints of 
fatigue and transient ischemic attacks, and that he was noted 
to have a history of peripheral vascular disease and 
arteriosclerosis.  The records indicate that during this time 
the veteran expressed concern over his physical disabilities, 
including arterial and lipid problems, on several occasions 
and that he suffered an apparent myocardial infarction on 
August 30, 1996.  The veteran contends that the August 1996 
myocardial infarction represents additional disability 
resulting from VA's treatment and failure to properly 
evaluate his reported complaints.  The Board notes that while 
the veteran was afforded a VA examination in April 1997, the 
examiner did not address whether VA treatment of the veteran 
from June 1996 to August 30, 1996, resulted in additional 
disability.

The Board also notes that the veteran reportedly was seen for 
severe chest pains on an emergency basis in August 1996 at 
the Bothwell Regional Health Center.  There is no indication 
that the RO has sought to obtain records from that facility.

The Board lastly notes that the veteran applied 
unsuccessfully for disability benefits from the Social 
Security Administration (SSA) following his hospitalizations 
in 1996.  It is unclear whether that agency is in possession 
of additional medical records pertinent to the veteran's 
claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to specifically include 
from the Bothwell Regional Health 
Center, which have not been secured 
previously.

2.  The RO should also contact the 
veteran to ascertain whether he is 
aware of any relevant medical 
records in SSA's possession which 
have not been associated with his VA 
claims file.  If he responds in the 
affirmative, the RO should attempt 
to obtain a copy of the SSA decision 
denying the veteran disability 
benefits, as well as copies of the 
record upon which the veteran's 
denial of SSA disability benefits 
was based, and copies of records 
associated with any subsequent 
disability determinations by the 
SSA.

3.  Following completion of the 
above development, the RO should 
arrange for a VA physician with 
appropriate expertise to review the 
claims file.  The physician should 
be requested to provide an opinion 
as to whether it is at least as 
likely as not that VA's treatment or 
failure to properly evaluate and 
treat the veteran's cardiac 
complaints during the period from 
June 1996 until August 30, 1996, 
resulted in additional disability, 
including myocardial infarction.  
The rationale for all opinions 
expressed should also be provided.  
The report is to reflect that a 
review of the claims file was made.  
The report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
completed in full.  Then, the RO 
should undertake any other indicated 
development, readjudicate the issue 
on appeal, and, if it has not been 
rendered moot, adjudicate the 
veteran's claim for a total 
compensation rating based on 
unemployability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case on the issue(s) in appellate status and 
be afforded an appropriate opportunity to respond.  The 
veteran should be informed of the requirements to perfect an 
appeal with respect to any new issue addressed in the 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


